Case: 3:18-cr-00006-TMR Doc #: 27 Filed: 08/27/20 Page: 1 of 1 PAGEID #: 95




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA

                              Plaintiff,

-vs-                                                   Case No. 3:18 CR 6

JAMES DAKIN

                              Defendant.


                                     ENTRY AND ORDER
___


       This matter comes before the Court pursuant to a Motion for Compassionate Release (Doc.
24) filed on July 8, 2020. Counsel was appointed to represent the Defendant on August 17, 2020.
It is therefore the ORDER of this Court that Defendant’s time to file a reply to the Government’s
Response (Doc. 25) to Defendant’s Motion for Compassionate Release is extended to September
15, 2020.




August 27, 2020                                     *s/Thomas M. Rose

                                                    _____________________________________
                                                          THOMAS M. ROSE, JUDGE
                                                    UNITED STATES DISTRICT COURT
